DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. 2019/0190644 to Ugurlu et al. (hereinafter Ugurlu).

In regard amended claim 6, Ugurlu teaches or discloses a terminal (see Fig. 4) comprising:
a control section that determines a type of a specific search space based on search space type information indicating a common search space or a User Equipment (UE)-specific search space (see paragraphs [0032], [0033], [0034], and [0065], the UE may be configured with multiple search spaces for different PDCCH candidates. The types of the search space for PDCCH monitoring may comprise a common search and a UE-specific search space. The UE may be able to identify the correct DCI for each corresponding service type according to the type of the search space);
a receiving section that monitors, in the specific search space, physical downlink control channel (PDCCH) candidates for one or more downlink control information (DCI) formats indicated by one or more parameters each to indicate a DCI format (see paragraphs [0032], and [0065], the types of the search space for PDCCH monitoring may comprise a common search and a UE-specific search space. The types of the search space for PDCCH monitoring may comprise a common search and a UE-specific search space. Processor 412 may be able to identify the correct DCI for each corresponding service type according to the type of the search space. For example, in a case that the DCI formats 0_0/1_0 in the common search space are detected, processor 412 may determine that the first MCS table (e.g., “qam64” MCS table) is indicated);
wherein the one or more parameters are included in the search space type information (see paragraphs [0034] and [0066], a mix of the RRC parameter and the type of the search space may also be used to determine the MCS table).

In regard amended claim 7, Ugurlu teaches or discloses a radio communication method for a terminal, comprising:
determining a type of a specific search space based on search space type information indicating a common search space or a User Equipment (UE)-specific search space (see paragraphs [0032], [0033], [0034], and [0065], the UE may be configured with multiple search spaces for different PDCCH candidates. The types of the search space for PDCCH monitoring may comprise a common search and a UE-specific search space. The UE may be able to identify the correct DCI for each corresponding service type according to the type of the search space); and
monitoring, in the specific search space, physical downlink control channel (PDCCH) candidates for one or more downlink control information (DCI) formats indicated by one or more parameters (see paragraphs [0032], and [0065], the types of the search space for PDCCH monitor may comprise a common search and a UE-specific search space. The types of the search space for PDCCH monitoring may comprise a common search and a UE-specific search space. Processor 412 may be able to identify the correct DCI for each corresponding service type according to the type of the search space. For example, in a case that the DCI formats 0_0/1_0 in the common search space are detected, processor 412 may determine that the first MCS table (e.g., “qam64” MCS table) is indicated),
wherein the one or more parameters are included in the search space type information (see paragraphs [0034], and [0066], a mix of the RRC parameter and the type of the search space may also be used to determine the MCS table).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2019/0191360 to Sun et al. (hereinafter Sun) in view of US Pub. 2020/0305129 to Lee et al (hereinafter Lee).

In regard amended claim 8, Sun teaches or discloses a base station comprising:
a transmitting section that transmits, to a terminal, search space type information that indicates a common search space or a User Equipment (UE)-specific search space and includes one or more parameters each to indicate one or more downlink control information (DCI) formats (see paragraphs [0034], [0036], [0076], [0078], [0080], and [0090], a base station may configure a search space set for transmission of downlink control information (DCI) to a user equipment (UE). The search space set may correspond to one type of DCI or one DCI format. The base station may assign a high priority to common search spaces and a lower priority to UE-specific search spaces. Thus, the base station may not prune the common search spaces and instead lower the total number of blind decodings by removing them from UE-specific search spaces).
Sun may not explicitly teach or disclose a control section that controls physical downlink control channel (PDCCH) transmission in PDCCH candidates for the one or more DCI formats indicated by the one or more parameters in a specific search space that is determined based on the search space type information by the terminal.
However, Lee teaches or discloses a control section that controls physical downlink control channel (PDCCH) transmission in PDCCH candidates for the one or more DCI formats indicated by the one or more parameters in a specific search space that is determined based on the search space type information by the terminal (see paragraph [0129], the DCI may be transmitted in a control region within a sTTI window. For example, the DCI may be transmitted in a legacy PDCCH region within a sTTI window. The DCI may be monitored in a common search space of a control region (e.g., legacy PDCCH region). Alternatively, the DCI may be monitored in a set (e.g., a predetermined set or configured set) of PDCCH resources (e.g., legacy PDCCH resources)).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify devices for wireless communication of Sun by including controls physical downlink control channel (PDCCH) transmission in PDCCH candidates for the one or more DCI formats indicated by the one or more parameters in a specific search space that is determined based on the search space type information by the terminal suggested by Lee. This modification would provide to reduce latency in terms of increased perceived quality of experience.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ugurlu in view of Sun as applied to claim above, and further in view of Lee.

In regard amended claim 9, Ugurlu teaches or discloses a system comprising:
a terminal that comprises:
a first control section that determines a type of a specific search space based on search space type information indicating a common search space or a User Equipment (UE)-specific search space (see paragraphs [0032], [0033], [0034], and [0065], the UE may be configured with multiple search spaces for different PDCCH candidates. The types of the search space for PDCCH monitoring may comprise a common search and a UE-specific search space. The UE may be able to identify the correct DCI for each corresponding service type according to the type of the search space);
the types of the search space for PDCCH monitoring may comprise a common search and a UE-specific search space. The types of the search space for PDCCH monitoring may comprise a common search and a UE-specific search space. Processor 412 may be able to identify the correct DCI for each corresponding service type according to the type of the search space. For example, in a case that the DCI formats 0_0/1_0 in the common search space are detected, processor 412 may determine that the first MCS table (e.g., “qam64” MCS table) is indicated);
wherein the one or more parameters are included in the search space type information (see paragraphs [0034], and [0066], a mix of the RRC parameter and the type of the search space may also be used to determine the MCS table).
Ugurlu may not explicitly teach or disclose a base station that comprises: a transmitting section that transmits, to the terminal, the search space type information.
However, Sun teaches or discloses a transmitting section that transmits, to the terminal, the search space type information (see paragraphs [0034], [0036], [0076], [0078], [0080], and [0090], a base station may configure a search space set for transmission of downlink control information (DCI) to a user equipment (UE). The search space set may correspond to one type of DCI or one DCI format. The base station may assign a high priority to common search spaces and a lower priority to UE-specific search spaces. Thus, the base station may not prune the common search spaces and instead lower the total number of blind decodings by removing them from UE-specific search spaces).

Ugurlu and Sun may not explicitly teach or disclose a second control section that controls PDCCH transmission in PDCCH candidates for the one or more DCI formats in the specific search space.
However, Lee teaches or discloses a second control section that controls PDCCH transmission in PDCCH candidates for the one or more DCI formats in the specific search space (see paragraph [0129], the DCI may be transmitted in a control region within a sTTI window. For example, the DCI may be transmitted in a legacy PDCCH region within a sTTI window. The DCI may be monitored in a common search space of a control region (e.g., legacy PDCCH region). Alternatively, the DCI may be monitored in a set (e.g., a predetermined set or configured set) of PDCCH resources (e.g., legacy PDCCH resources)).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify an apparatus for determining modulation and coding scheme table in mobile communications of Ugurlu and devices for wireless communication of Sun by including a second control section that controls PDCCH transmission in PDCCH candidates for the one or more DCI formats in the specific search space suggested by Lee. This modification would provide to reduce latency in terms of increased perceived quality of experience.


Response to Arguments
Applicant’s arguments with respect to claims 6-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082. The examiner can normally be reached Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 


Date: 02/28/2022

/PHIRIN SAM/Primary Examiner, Art Unit 2476